Title: To John Adams from Oliver Wolcott, Jr., 22 October 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Dear Sir
Trenton Oct. 22d. 1798.

I enclose a Letter from Wm. Martin Esqr. of North Yarmouth refering to an Address, to the President which I had the honour to enclose on or about the beginning of September, if my recollection serves me;—The good people wish a reply from the President.
I shall pay the most particular attention to the instruction of the President of the 10th. instant—as soon as I return from a journey after Mrs. Wolcott, which will take about ten Days.
The business of the Treasy will I flatter myself be left in good order, under the care of Mr. Steele.
I have the honour to be with perfect respect / Dr. Sir, your faithful servt

Oliv Wolcott.